Citation Nr: 0432696	
Decision Date: 12/09/04    Archive Date: 12/15/04

DOCKET NO.  99-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Evaluation of chronic bronchitis, currently rated as 0 
percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from September 1948 to June 
1955.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from decisions of the Huntington, West Virginia, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In June 
2003, the Board granted restoration of service connection for 
nicotine dependence and secondary bronchitis.  The issues 
regarding the evaluation of bronchitis and entitlement to 
service connection for hypertension/heart condition secondary 
to nicotine dependence were remanded to the AOJ for 
additional development.  The case has been returned to the 
Board for further appellate review.  

The Board notes that in a May 2004 rating decision, service 
connection for coronary artery disease was granted.  This 
represents a full grant of the benefit sought.  


FINDING OF FACT

Chronic bronchitis is manifested by a forced expiratory 
volume in one second (FEV-1) of between 104 and 110 percent 
of predicted, an FEV-1/FVC (a forced vital capacity) ratio of 
84 percent, and diffusion capacity of carbon monoxide (DLCO) 
of 83 percent of predicted.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for chronic 
bronchitis have not been met. 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.10, 4.14, 4.97, Diagnostic Code 6600 
(2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

On VA examination in December 1998, pulmonary functions tests 
(PFTs) in September 1997 were noted to show normal 
spirometry, normal lung volumes, normal diffusion capacity, 
mild hypoxemia due to ventilation/perfusion abnormalities, 
and normal flow volume loop.  The pertinent diagnosis was 
chronic smoker's bronchitis since 1996.  

On VA examination in December 1998, the examiner reviewed the 
C-file.  PFTs showed FEV-1 was 104 percent of predicted.  FVC 
was normal.  FEV-1/FVC ratio was normal.  DLCO was 83 
percent.  The impressions were normal spirometry, normal lung 
volumes, and normal diffusion capacity.  The relevant 
diagnosis was chronic smoker's bronchitis.  The report of 
examination notes the appellant was using a CPAP (continuous 
positive airway pressure) machine.  

On VA examination in April 2000, PFTs were normal.  
Spirometry, FEV-1, and FVC were noted to be normal.  The FEV-
1/FVC ratio was 84 percent for a predicted of 80 percent.  
Diffusion capacity was normal.  

VA examination reports, dated in September 2001, note the C-
file had been reviewed.  The reports of examination note no 
evidence of pulmonary hypertension, right ventricular 
hypertrophy, cor pulmonale, or congestive heart failure.  
There were no residuals of pulmonary embolus or respiratory 
failure.  There was no evidence of chronic pulmonary 
thromboembolism.  PFTs showed normal FEV-1 and normal FVC.  
The FEV-1/FVC ratio was 84 percent for a predicted of 67 
percent.  DLCO was normal.  The impression was normal 
pulmonary function test.  Use of a CPAP machine was noted in 
association with sleep apnea.  The pertinent diagnosis was 
possible pulmonary hypertension associated with sleep apnea.  

On VA examination in September 2002, the examiner stated the 
C-file had been reviewed.  The examiner noted the appellant 
was self-employed as a truck driver for a hauling company.  
The report notes he was able to walk about a half of a mile 
before resting.  

On VA examination in March 2004, decreased physical exertion 
secondary to increased shortness of breath was noted.  The 
appellant stated he was able to do all activities of daily 
living and that he paced activity with rest.  Good airway 
exchange was noted, bilaterally.  The relevant assessment was 
chronic bronchitis.  

An April 2004 VA outpatient treatment record reflects FVC was 
91 percent of predicted.  FEV-1 was 110 percent of predicted.  
Adjusted diffusing capacity was 108 percent predicted.  The 
examiner noted that diffusing capacity was normal.  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  

Under 38 C.F.R. § 4.97, Diagnostic Code 6600 pertaining to 
chronic bronchitis, a 10 percent evaluation is provided where 
pulmonary function tests showing FEV-1 of 71 to 80 percent of 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
(single breath) 66-to 80-percent of predicted.  A 30 percent 
evaluation is provided where FEV-1 of 56-to 70-percent of 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
56- to 65-percent of predicted.  A 60 percent rating is 
provided where pulmonary function tests show FEV-1 of 40 to 
55 percent of predicted, or FEV-1/FVC of 40 to 55 percent, or 
DLCO (SB) of 40 to 55 percent of predicted, or maximum oxygen 
consumption of 15 to 20 milliliters per kilogram per minute 
(ml/kg/min) (with cardiorespiratory limit).  The next higher 
rating of 100 percent is warranted where pulmonary function 
tests show FEV-1 of less than 40 percent of predicted, or 
FEV-1/FVC of less than 40 percent, or DLCO (SB) of less than 
40 percent of predicted, or maximum oxygen consumption of 
less than 15 ml/kg/min (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure); or if 
the evidence shows right ventricular hypertrophy, or 
pulmonary hypertension by Echo or cardiac catheterization, or 
episodes of acute respiratory failure; or if outpatient 
oxygen therapy is required.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

The VCAA includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  VCAA.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA.  
The record shows that the appellant was notified in the 
August 1999 and September 2003 rating decisions of the 
reasons and bases for the decision.  He was further notified 
of this information in the February 2000 statement of the 
case and the March 2000, and May 2004 supplemental statements 
of the case.  The Board concludes that the discussions in the 
August 1999 and September 2003 rating decisions and in the 
statement and supplemental statements of the case, which were 
all sent to the appellant, informed him of the information 
and evidence needed to substantiate the claim.  By letter 
dated in July 2003, he was advised of the evidence he needed 
to submit to substantiate his claim, VA's duty to notify him 
about his claim, VA's duty to assist in obtaining evidence 
for his claim, what the evidence must show to substantiate 
his claim, what information or evidence was needed from him, 
what he could do to help with his claim, and what VA had done 
to help with his claim.  By letter dated in September 2004, 
he was advised of the procedures by which to submit 
additional evidence.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
appellant has not identified any available unobtained 
evidence that might aid his claim.  In this case, the Board 
finds that VA has done everything reasonably possible to 
assist the appellant.  

Analysis

The appellant is appealing the original assignment of a 
disability evaluation following an award of service 
connection for chronic bronchitis.  In such cases, the entire 
period is to be considered to ensure that consideration is 
given to the possibility of staged ratings; that is, separate 
ratings for separate periods of time based on the facts 
found.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
We conclude that the disability has not significantly changed 
and that a uniform rating is warranted.  

The appellant's chronic bronchitis has been assigned a 0 
percent evaluation under Diagnostic Code 6600.  A higher 
evaluation is not warranted.  PFTs have consistently been 
normal.  FEV-1 in December 1998 was 104 percent of predicted, 
and 110 percent of predicted in April 2004.  In April 2004, 
FVC was 91 percent of predicted.  FEV-1/FVC ratio was 84 in 
April 2000, September 2001, and March 2004.  DLCO was 83 
percent in December 1998 and noted to be normal in April 2000 
and September 2001.  In addition, the September 2001 VA 
examiner specifically stated that there was no evidence of 
right ventricular hypertrophy, cor pulmonale, or respiratory 
failure.  Good airway exchange was noted in March 2004 and 
outpatient oxygen therapy in not shown to be required.  

As to the December 1998 finding in regard to DLCO, the Board 
notes that even assuming the "83 percent" reported was 83 
percent of predicted, such a finding would not warrant a 
higher evaluation.  Stated differently, whether the DLCO 
finding in December 1998 was 83 percent or 83 percent of 
predicted, the result is the same; that is, a higher 
evaluation is not warranted.  

In regard to pulmonary hypertension, the Board notes that the 
September 2001 report of examination is confusing in that the 
examiner determined there was no evidence of pulmonary 
hypertension and in the same report, entered a diagnosis of 
possible pulmonary hypertension.  Such inconsistency 
diminishes the probative value of a reported possible 
diagnosis.  Regardless, any pulmonary hypertension has been 
attributed to sleep apnea, not chronic bronchitis.  Likewise, 
use of a CPAP machine was noted to be for sleep apnea, not 
chronic bronchitis.  The appellant is not service connected 
for sleep apnea and manifestations of such may not be 
considered in the evaluation of the bronchitis.  38 C.F.R. 
§ 4.14

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the appellant or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Lastly, he Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order.  The evidence in this case 
fails to show that the appellant's chronic bronchitis now 
causes or has in the past caused marked interference with his 
employment, or that such has in the past or now requires 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Id.  The Board notes 
the March 2004 VA examination report notes hospitalization in 
association with hypertension and a syncopal episode, not 
chronic bronchitis.  Regardless, there is no evidence of 
frequent periods of hospitalization due to chronic 
bronchitis.  In addition, the Board notes that in September 
1998, the appellant stated that he was denied employment 
after separation because of high blood pressure, not chronic 
bronchitis.  While a letter from a private examiner, dated in 
April 1992, states that the appellant is totally disabled, 
Social Security Administration (SSA) records reflect the 
appellant has the residual functional capacity for the full 
range of sedentary work.  The Board notes that SSA determined 
that unemployability was a result of hypertensive coronary 
disease with chest pain believed to be angina, and a letter 
from his private physician, dated in May 1992, reflects 
inability to perform physical activity was due to obstructive 
pulmonary disease, not chronic bronchitis.  The Board notes 
that, by his own report, the appellant is able to walk half a 
mile, mow the lawn, and perform all activities of daily 
living.  More importantly, the September 2002 VA examination 
specifically notes the appellant was employed.  There is no 
evidence of marked interference with employment due to 
chronic bronchitis.  


ORDER

An evaluation in excess of 0 percent for chronic bronchitis 
is denied.  



____________________________________________
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



